United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.W., Appellant
and
DEPARTMENT OF THE NAVY, PUGET
SOUND NAVAL SHIPYARD, Bremerton, WA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Howard L. Graham, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1420
Issued: December 11, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On June 3, 2013 appellant, through his attorney, filed a timely appeal from a February 5,
2013 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant met his burden of proof to establish disability from work
causally related to his accepted employment injury.
FACTUAL HISTORY
On June 29, 2010 appellant, then a 33-year-old nuclear engineer, filed an occupational
disease claim alleging that his low back pain, annular tears and degenerative disc disease of his
1

5 U.S.C. §§ 8101-8193.

low back were aggravated by his employment. He stated that his sedentary work duties,
including prolonged sitting, caused a change in his back condition. Appellant began his
employment in 2005. He had preexisting back conditions, including degenerative disc disease
low back, annular tears, chronic back pain since 2003 and sarcoidosis. On January 25, 2012
OWCP accepted a temporary aggravation of preexisting chronic low back strain.
On February 13, 2012 appellant filed claims requesting compensation for intermittent
disability during the period February 10, 2009 through March 9, 2012, for a total of 1,216.60
hours.2
In a March 3, 2010 report, Dr. Michael J. Martin, a Board-certified orthopedic surgeon,
advised that appellant was being treated for annular tears of his lumbar spine that were likely to
interfere with his ability to function for months or even years into the future, with or without
treatment. In a May 10, 2010 report, he advised that appellant’s chronic back pain could not be
fixed by surgery. Dr. Martin stated that the condition was interfering with appellant’s ability to
work and recommended that he cut back on his activities to help the condition settle down.
In a May 26, 2010 report, Dr. Martin noted that appellant asserted that work made his
condition worse. In a June 7, 2010 report, he stated that there was a notable worsening from a
lumbar magnetic resonance imaging (MRI) scan in 2008 and the one obtained in May 2010. He
opined that appellant’s condition progressively worsened over the course of time given his work
as a nuclear engineer. Dr. Martin stated that prolonged static positioning, especially sitting, is
deleterious to the discs and frequently causes tearing and fissuring. He opined that appellant’s
work caused a progressive worsening of his symptoms and has made it difficult to remain
gainfully employed full time.
A June 20, 2010 medical report from the Department of Veterans Affairs noted that
appellant complained of increased symptoms since beginning full-time employment in 2006. He
had tried multiple accommodations at work but obtained no relief from his back symptoms. The
report further advised that appellant was not a surgical candidate.
In a September 2, 2010 report, Dr. Deborah Hammond, a Board-certified family
practitioner, stated that appellant’s current back problems were due to degenerative disc disease
with disc protrusions, neural foraminal narrowing and disc bulge as imaged by MRI scan.
In a December 22, 2010 report, Dr. James R. Schwartz, a Board-certified orthopedic
surgeon and OWCP referral physician, stated that appellant had relatively mild findings on MRI
scan and displayed pain behavior out of proportion to the findings on examination. He advised
that degenerative disc disease was progressive in nature and worsened over time regardless of
work activity. Dr. Schwartz concluded that appellant did not have a work-related condition.
In a May 13, 2011 report, Dr. Martin opined that appellant was capable of working his
regular job with various ergonomic accommodations including a sit/stand workstation, an antifatigue mat, a zero gravity chair and the ability to change positions frequently. He opined that

2

Prior to this period of time, appellant was working full time as of August 24, 2008.

2

prolonged sitting was a causative factor in the worsening that appellant experienced over the
course of time.
In a November 12, 2011 report, Dr. Jonathan Kates, a Board-certified orthopedic surgeon
and OWCP referral physician, opined that appellant had a chronic lumbar strain which was
temporarily aggravated when he sat at work. He advised that appellant could perform his full
duty.3
In an April 18, 2012 letter, OWCP advised appellant of the deficiencies in the evidence
and requested additional medical evidence to establish how his accepted condition worsened to
cause disability for work. Appellant was provided 30 days in which to provide additional
medical information. No further evidence was received.
By decision dated June 21, 2012, OWCP denied appellant’s wage-loss claim. It found
that the medical evidence of record failed to establish disability and/or substantiate a worsening
of the accepted condition.
On July 11, 2012 appellant’s attorney requested a hearing before an OWCP hearing
representative, which was held on November 15, 2012. He stated that appellant had only
recently returned to full-time work. Counsel contended that the medical evidence of record
indicated that appellant’s underlying conditions had worsened. Appellant testified that he was
placed on light duty in 2008 and was advised to work part time and eventually work regular duty
as tolerated. He worked as tolerated and changed his body position as needed. In April 2010,
appellant was advised to work part time. He stated that his physician told him he was not a
surgical candidate and he needed to work part time due to his symptoms. Appellant stated that
his physician and the MRI scan results support that his work duties permanently changed his
condition.
In a June 28, 2012 medical report, Dr. Martin stated that appellant continued to complain
of back pain regardless of his various ergonomic accommodations at work.
In a November 14, 2012 report, received on January 4, 2013, Dr. Martin advised that
appellant’s time off from work was consistent with the history of his condition and his intended
treatment. He continued to assert that the changes noted on MRI scan were significant changes
due to work. Dr. Martin advised that appellant’s condition was one of protracted pain and
dysfunctionality, which is permanent. He further stated that appellant was not a surgical
candidate and his only treatment was to limit exposure to the aggravating factors of his
employment.
By decision dated February 5, 2013, an OWCP hearing representative affirmed the prior
decision.
3

By decision dated August 4, 2011, an OWCP hearing representative set aside a January 21, 2011 OWCP
decision which found that appellant failed to establish causal relationship in establishing his claim and remanded the
claim for additional medical development. The hearing representative found that a new second-opinion evaluation
was needed as the previous second-opinion physician, Dr. Schwartz, had been asked a leading question. Appellant
was subsequently referred to Dr. Kates.

3

LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim by the weight of the evidence.4 For each period of
disability claimed, the employee has the burden of establishing that he or she was disabled for
work as a result of the accepted employment injury.5 Whether a particular injury causes an
employee to become disabled for work, and the duration of that disability, are medical issues that
must be proved by a preponderance of probative and reliable medical opinion evidence.6
Under FECA the term disability means incapacity, because of an employment injury, to
earn the wages that the employee was receiving at the time of injury.7 Disability is, thus, not
synonymous with physical impairment which may or may not result in an incapacity to earn
wages.8 An employee who has a physical impairment causally related to his or her federal
employment, but who nonetheless has the capacity to earn the wages he or she was receiving at
the time of injury, has no disability and is not entitled to compensation for loss of wage-earning
capacity.9 When, however, the medical evidence establishes that the residuals or sequelae of an
employment injury are such that, from a medical standpoint, they prevent the employee from
continuing in his or her employment, he or she is entitled to compensation for any loss of wages.
The Board will not require OWCP to pay compensation for disability in the absence of medical
evidence directly addressing the specific dates of disability for which compensation is claimed.
To do so, would essentially allow an employee to self-certify their disability and entitlement to
compensation.10
Generally, findings on examination are needed to justify a physician’s opinion that an
employee is disabled for work.11 The Board has stated that, when a physician’s statements
regarding an employee’s ability to work consists only of a repetition of the employee’s
complaints that he or she hurt too much to work, without objective signs of disability being
shown, the physician has not presented a medical opinion on the issue of disability or a basis for

4

See Amelia S. Jefferson, 57 ECAB 183 (2005); see also Nathaniel Milton, 37 ECAB 712 (1986); Joseph M.
Whelan, 20 ECAB 55 (1968).
5

See Amelia S. Jefferson, supra note 4; see also David H. Goss, 32 ECAB 24 (1980).

6

Fereidoon Kharabi, 52 ECAB 291 (2001); see also Edward H. Horton, 41 ECAB 301 (1989).

7

S.M., 58 ECAB 166 (2006); Bobbie F. Cowart, 55 ECAB 746 (2004); Conard Hightower, 54 ECAB 796
(2003); 20 C.F.R. § 10.5(f).
8

Roberta L. Kaaumoana, 54 ECAB 150 (2002).

9

Merle J. Marceau, 53 ECAB 197 (2001).

10

See William A. Archer, 55 ECAB 674 (2004); Fereidoon Kharabi, supra note 6.

11

See Dean E. Pierce, 40 ECAB 1249 (1989); Paul D. Weiss, 36 ECAB 720 (1985).

4

payment of compensation.12 The Board has held that a medical opinion not fortified by medical
rationale is of little probative value.13
Under FECA, when employment factors cause an aggravation of an underlying physical
condition, the employee is entitled to compensation for periods of disability related to the
aggravation.14 When the aggravation is temporary and leaves no permanent residuals,
compensation is not payable for periods after the aggravation ceased.15
ANALYSIS
OWCP accepted a temporary aggravation of preexisting chronic low back strain.
Appellant filed claims for compensation alleging that he was totally disabled from working for
intermittent periods commencing from February 10, 2009 through March 9, 2012. In particular,
he alleges that his sedentary work duties, which included prolonged sitting, caused a change in
his preexisting back conditions. OWCP denied appellant’s claim for compensation as he failed
to establish that he was disabled for the period commencing from February 10, 2009 through
March 9, 2012, as a result of his employment-related temporary aggravation of preexisting
chronic low back strain. The Board finds that he did not submit any reasoned medical evidence
establishing total disability for this period of time.
In support of his claim for disability for the period February 10, 2009 through March 9,
2012, appellant submitted several reports from Dr. Martin. In his May 10, 2010 report,
Dr. Martin stated that appellant’s chronic back pain could not be fixed surgically and was
interfering with his ability to work. He recommended that appellant cut back on his activities to
help settle down the condition. However, Dr. Martin did not provide an opinion that work is the
source of appellant’s medical findings and symptoms. In his May 26, 2010 report, he states that
appellant is asserting that work made his back condition worse. In reports dated June 7, 2010
onwards, Dr. Martin states that there is a notable worsening from the lumbar MRI scan in 2008
and the one taken in May 2010. He further asserts that appellant’s sitting at work has caused a
progressive worsening in his symptoms and rationalizes that prolonged sitting places increased
pressure on the spine and causes fissuring and tearing. However, this opinion is not clearly
reasoned based upon appellant’s earlier known treatment for the same condition and the
progressive nature of degenerative disc disease. Dr. Martin fails to discuss the normal
progression of such conditions in order to distinguish why any work condition, such as sitting,
would in fact cause changes on MRI scan. The fact that appellant’s lumbar MRI scans alone
showed changes during a period of employment is not sufficient to establish causal relationship.
Furthermore, Dr. Martin fails to base his opinion on appellant’s complete medical history which
reflects that he has complained of increased symptoms since beginning full-time employment in
2006 and the fact that he obtained no relief from his symptoms despite multiple accommodations
from work. He opines in his May 13, 2011 report that appellant could work his regular job with
12

John L. Clark, 32 ECAB 1618 (1981).

13

See George Randolph Taylor, 6 ECAB 986, 988 (1954).

14

Raymond W. Behrens, 50 ECAB 221, 222 (1999); James L. Hearn, 29 ECAB 278, 287 (1978).

15

W.R., Docket No. 11-1953 (issued July 18, 2012).

5

various ergonomic accommodations. Dr. Martin has not sufficiently explained how appellant’s
disability would be caused by prolonged sitting when appellant could change positions or stop
work when needed. Thus, it is unclear how work would in fact be the cause of appellant’s
symptoms if he complains of back pain regardless of any accommodations. While Dr. Martin
opined in a November 14, 2012 note that prolonged sitting was a causative factor in the
worsening of appellant’s symptoms and he should limit exposure to the aggravating factors of his
employment (i.e., prolonged sitting), he never asserts that the aggravation was in fact disabling.
Other reports from Dr. Martin either do not provide medical reasoning in support of disability for
the claimed period or do not offer any specific opinion that appellant was disabled during the
period claimed. Thus, they are insufficient to establish work-related disability for the claimed
period.
It is noted that appellant testified that he worked as tolerated. Thus, he was essentially
allowed to determine his own dates and times of disability.16 Without reasoned medical
evidence supporting that appellant had an employment-related disability during the period in
question, he has not met his burden of proof to establish his claim for wage-loss compensation
for the period February 10, 2009 through March 9, 2012.
The Board also finds that the other medical evidence of record does not support
appellant’s claim. Dr. Hammond, in his September 2, 2010 report, noted appellant’s current
diagnoses, but did not find that appellant’s diagnoses included the accepted condition of
temporary aggravation of preexisting low back sprain. He also did not opine that appellant was
in fact disabled. On December 22, 2010 Dr. Schwartz opined that appellant currently had
findings of mild degenerative disc disease, which was not work related. Dr. Kates opined on
November 12, 2011 that appellant was not disabled, but rather could perform full duty.
On appeal, appellant’s counsel argues that appellant should be referred for another
second opinion examination as Dr. Schwartz, the original second opinion physician, failed to
discuss several pertinent questions. The Board finds that the reports of Dr. Schwartz which
pertained to the time period in question, substantiate that appellant’s current condition was not
work related.
An award of compensation may not be based on surmise, conjecture or speculation.17
Neither the fact that appellant’s condition became apparent during a period of employment nor
his belief that his disability was due to his accepted employment injury is sufficient to establish
causal relationship.18 Causal relationship must be established by rationalized medical opinion
evidence.19 As appellant failed to submit such evidence, he has failed to establish his claim for
wage-loss compensation for the period February 10, 2009 through March 9, 2012.

16

See William A. Archer, supra note 10.

17

D.I., 59 ECAB 158 (2007); D.E., 58 ECAB 448 (2007); Paul E. Thams, 56 ECAB 503 (2005).

18

G.T., 59 ECAB 447 (2008); V.W., 58 ECAB 425 (2007); Ronald K. Jablanski, 56 ECAB 616 (2005).

19

Roy L. Humphrey, 57 ECAB 238 (2005); Dennis M. Mascarenas, 49 ECAB 215 (1997).

6

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant failed to establish that he was disabled for the period
February 10, 2009 through March 9, 2012 as a result of his employment-related condition.
ORDER
IT IS HEREBY ORDERED THAT the February 5, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 11, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

